On October 1,1993, the Defendant was sentenced to serve five (5) years at Montana State Prison for the offense of Criminal Endangerment, a Felony. Defendant also received five (5) years at Montana State Prison for the use of a firearm. These two sentences shall be served consecutively. The defendant shall receive credit for (7) seven days time served. It is further ordered that should the defendant be paroled he must abide by the conditions set out in the October 1,1993 Judgment.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Jason Hibbitt-Smith for representing himself in this matter.